******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
LUCAS B. STONE ET AL. v. NORMAN A. PATTIS ET AL.
                  (AC 35970)
                Gruendel, Sheldon and Borden, Js.
   Submitted on briefs May 21—officially released August 25, 2015

   (Appeal from Superior Court, judicial district of
   Stamford-Norwalk, Complex Litigation Docket,
                Brazzel-Massaro, J.)
  Lucas B. Stone, self-represented, and Joan L. Zyg-
munt, self-represented, the appellants (plaintiffs), filed
a brief.
  Robert C.E. Laney and Thomas J. Plumridge filed a
brief for the appellees (named defendant et al.).
   Kerry R. Callahan and Christopher A. Klepps filed
a brief for the appellees (defendant John J. Radshaw
III et al.).
                          Opinion

   GRUENDEL, J. The plaintiffs, Lucas B. Stone and
Joan L. Zygmunt,1 appeal from the judgment of the trial
court granting in part a motion to strike, granting a
motion to dismiss the action with respect to Stone,
rendering summary judgment in favor of certain defen-
dants, and denying their motion to reargue the denial
of their motion for a default judgment. On appeal, they
raise a bevy of claims challenging the propriety of those
determinations. In addition, the plaintiffs allege judicial
bias on the part of the trial judge and multiple constitu-
tional violations. We conclude that the plaintiffs’ claims
are without merit and, accordingly, affirm the judgment
of the trial court.
   In 2003, the plaintiffs retained the defendants Norman
A. Pattis and the Law Offices of Norman A. Pattis, LLC
(Pattis defendants), as counsel in their federal action
against the town of Westport (federal action). The
defendants Thomas R. Gerarde, John J. Radshaw III,
and Howd & Ludorf, LLC (Howd defendants) were
retained as counsel by the town of Westport. ‘‘During
the pendency of the federal action, the plaintiffs became
dissatisfied with Pattis’ representation, and they filed
a grievance with the federal grievance committee. Pattis
withdrew his appearance in the federal action, and the
plaintiffs proceeded self-represented until they finally
withdrew the federal action. At the time of the federal
action and before Pattis’ withdrawal, the Howd defen-
dants hired Christy Doyle, who formerly had been an
associate at Williams and Pattis, LLC.2 The plaintiffs
[claimed] damages arising out of these facts, but they
have not alleged that Doyle had knowledge of the fed-
eral action while working for Williams and Pattis, LLC,
or that she was involved with the federal action after
being hired by the Howd defendants.’’ Stone v. Pattis,
144 Conn. App. 79, 82, 72 A.3d 1138 (2013).
   The plaintiffs commenced this civil action in 2009.
Their original complaint alleged: breach of contract,
breach of fiduciary duty, fraud, violations of the Con-
necticut Unfair Trade Practices Act (CUTPA), General
Statutes § 42-110a et seq., negligent infliction of emo-
tional distress, and malpractice against the Pattis defen-
dants; tortious interference with a fiduciary
relationship, abuse of process, fraud, breach of fidu-
ciary duty, CUTPA violations, and negligent infliction
of emotional distress against the Howd defendants; and
conspiracy with respect to all defendants. The Howd
defendants successfully moved to strike all counts
directed against them, save for the negligent infliction
of emotional distress claim. The Howd defendants then
moved to dismiss that claim on the basis that the allega-
tions in support thereof were predicated on communi-
cations protected by absolute immunity from suit. The
court agreed and, in a comprehensive memorandum of
decision, dismissed that claim for lack of subject matter
jurisdiction. This court affirmed the propriety of that
judgment on appeal. Id., 100.
  The plaintiffs amended their complaint on multiple
occasions. Despite the holding of this court in Stone v.
Pattis, supra, 144 Conn. App. 100, their sixth amended
complaint again set forth a claim of negligent infliction
of emotional distress against the Howd defendants.
When the Howd defendants did not file a responsive
pleading to that claim, the plaintiffs moved for a judg-
ment of default. The Howd defendants filed an objection
to that motion, in which they noted that the court pre-
viously had dismissed the action against them for lack
of subject matter jurisdiction. The court agreed and,
thus, denied the motion.
   The action continued against the Pattis defendants,
who successfully moved to strike the counts alleging
statutory theft and violations of CUTPA. The court later
granted the Pattis defendants’ motion to dismiss the
action with respect to Stone due to his repeated failure
to comply with the court’s orders to appear for a deposi-
tion. On May 28, 2013, the court rendered summary
judgment in favor of the Pattis defendants on all
remaining counts, concluding, inter alia, that those
counts were barred by the applicable statute of limi-
tations.
  The plaintiffs then commenced this appeal, in which
they challenged the court’s decisions to (1) strike their
statutory theft and CUTPA counts, (2) dismiss the
action with respect to Stone, (3) render summary judg-
ment in favor of the Pattis defendants, and (4) deny
their motion for a default judgment against the Howd
defendants. By order dated October 30, 2013, this court
dismissed the plaintiffs’ appeal with respect to the
Howd defendants.
   Approximately one month later, the plaintiffs filed
with the trial court yet another motion for default
against the Howd defendants. In that motion, the plain-
tiffs alleged that the Howd defendants had failed to file
a response to their May 14, 2012 motion to reargue the
court’s denial of their motion for a judgment of default.
On May 22, 2014, the trial court denied both the plain-
tiffs’ May 14, 2012 motion to reargue and their December
2, 2013 motion for default. By order dated July 23, 2014,
this court permitted the plaintiffs to file an amended
appeal ‘‘limited to the May 22, 2014 denial of the motion
to reargue.’’
  In this appeal, the plaintiffs raise numerous claims
assailing the judgment of the trial court in granting the
motion to dismiss, motion to strike, and motion for
summary judgment filed by the Pattis defendants. Those
claims do not merit substantial discussion. On our
review of the record before us, we conclude that the
court properly granted those motions in accordance
with Connecticut law. We likewise find unpersuasive
the plaintiffs’ allegation of judicial bias on the part of
Judge Brazzel-Massaro and their assertion that then
Administrative Judge Lager improperly reassigned the
present case to Judge Brazzel-Massaro upon her assign-
ment to the Complex Litigation Docket in Stamford.
   The plaintiffs also claim that the court improperly
denied their May 14, 2012 motion to reargue the court’s
denial of their motion for a judgment of default. ‘‘Our
standard of review regarding challenges to a trial court’s
ruling on a motion to reargue is abuse of discretion.
. . . When reviewing a decision for an abuse of discre-
tion, every reasonable presumption should be given in
favor of its correctness. . . . As with any discretionary
action of the trial court . . . the ultimate [question for
appellate review] is whether the trial court could have
reasonably concluded as it did.’’ (Citation omitted; inter-
nal quotation marks omitted.) Beeman v. Stratford, 157
Conn. App. 528, 539, 116 A.3d 885 (2015).
   By memorandum of decision dated April 6, 2011, the
trial court dismissed the plaintiffs’ negligent infliction
of emotional distress claim against the Howd defen-
dants on the ground of absolute immunity. On appeal,
this court affirmed the propriety of that determination.3
Stone v. Pattis, supra, 144 Conn. App. 100. For that
reason, the plaintiffs’ subsequent filing of an amended
complaint alleging that very same cause of action
against the very same defendants patently was
improper. The trial court thus declined to render a
default judgment against those defendants given that
procedural history. Indeed, both the court and the par-
ties were bound by the law of the case, as set forth in
this court’s earlier decision thereon. ‘‘The law of the
case doctrine applies . . . to subsequent proceedings
in the same case. . . . [I]t is a well-recognized principle
of law that the opinion of an appellate court, so far as
it is applicable, establishes the law of the case . . .
and is equally obligatory upon the parties to the action
and upon the trial court.’’ (Citation omitted; emphasis
omitted; internal quotation marks omitted.) Gagne v.
Vaccaro, 80 Conn. App. 436, 448 n.11, 835 A.2d 491
(2003), cert. denied, 268 Conn. 920, 846 A.2d 881 (2004).
Because this court had already held that the trial court
lacked subject matter jurisdiction over the plaintiffs’
negligent infliction of emotional distress claim against
the Howd defendants; Stone v. Pattis, supra, 95–100;
the trial court could not render a default judgment in
favor of the plaintiffs when their amended complaint
once again recited that claim. The court properly denied
the plaintiffs’ motion for a judgment of default and
further did not abuse its discretion in denying their
motion to reargue that matter.
  Lastly, the plaintiffs contend that the court, in exercis-
ing its discretion over various discovery and procedural
matters, discriminated against Zygmunt on the basis of
physical disability and also violated their right to due
process under the federal constitution.4 The record
belies those claims. On the facts of this case, we cannot
conclude that the court, in exercising its discretion over
such matters, discriminated against Zygmunt on the
basis of physical disability. To the contrary, the record
demonstrates that the court listened to her concerns
and made accommodations to the extent feasible.5
    Furthermore, the due process allegations advanced
by the plaintiffs amount to little more than abstract
assertions. They claim that the court (1) violated their
‘‘rights to obtain discovery’’ by refusing to default the
Pattis defendants for alleged discovery abuses, (2)
deprived them ‘‘of having answers to their complaint
by both sets of defendants,’’ (3) deprived them ‘‘of a
trial by jury’’ by rendering summary judgment on certain
claims in favor of the Pattis defendants, (4) deprived
them of their right to be heard on certain motions, (5)
deprived them of ‘‘their substantive right to amend their
complaint to add new counts,’’ and (6) deprived them
‘‘of an impartial judiciary.’’ Yet the plaintiffs have
offered no analysis of those bald allegations or citation
to relevant authority. Equally significant, the plaintiffs
have articulated no basis on which this court could
conclude that the trial court’s determinations amount
to a denial of the right to due process. It is well estab-
lished that ‘‘[w]e are not required to review claims that
are inadequately briefed. . . . We consistently have
held that [a]nalysis, rather than mere abstract assertion,
is required in order to avoid abandoning an issue by
failure to brief the issue properly. . . . [F]or this court
judiciously and efficiently to consider claims of error
raised on appeal . . . the parties must clearly and fully
set forth their arguments in their briefs. We do not
reverse the judgment of a trial court on the basis of
challenges to its rulings that have not been adequately
briefed. . . . The parties may not merely cite a legal
principle without analyzing the relationship between
the facts of the case and the law cited. . . . [A]ssign-
ments of error which are merely mentioned but not
briefed beyond a statement of the claim will be deemed
abandoned and will not be reviewed by this court. . . .
Where the parties cite no law and provide no analysis
of their claims, we do not review such claims.’’ (Internal
quotation marks omitted.) Russell v. Russell, 91 Conn.
App. 619, 634–35, 882 A.2d 98, cert. denied, 276 Conn.
924, 925, 888 A.2d 92 (2005). We therefore decline to
further consider the plaintiffs’ due process claims.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We refer herein to Stone and Zygmunt jointly as the plaintiffs and individu-
ally, when necessary, by name.
   2
     ‘‘Williams and Pattis, LLC, a predecessor entity of the Pattis defendants,
is not named in the present action.’’
   3
     As this court held: ‘‘We conclude, therefore, after reviewing the multitude
of arguments the plaintiffs advance, that the allegations supporting their
claim of negligent infliction of emotional distress are based on communica-
tions protected by absolute immunity from suit. See Chadha v. Charlotte
Hungerford Hospital, [272 Conn. 776, 787, 865 A.2d 1163 (2005)] (‘‘[a]t
common law, communications uttered or published in the course of judicial
proceedings are absolutely privileged so long as they are in some way
pertinent to the subject of the controversy’’ [internal quotation marks omit-
ted]). The court did not err in granting the Howd defendants’ motion to
dismiss . . . .’’ Stone v. Pattis, supra, 144 Conn. App. 99–100.
   4
     Although the plaintiffs also allege violations under our state constitution,
they have provided no analysis thereunder. We thus deem any independent
state constitutional claim abandoned. See State v. Randolph, 284 Conn. 328,
375 n.12, 933 A.2d 1158 (2007) (‘‘We have repeatedly apprised litigants that
we will not entertain a state constitutional claim unless the defendant has
provided an independent analysis under the particular provisions of the
state constitution at issue. . . . Without a separately briefed and analyzed
state constitutional claim, we deem abandoned the defendant’s claim.’’
[Internal quotation marks omitted.]).
   5
     For example, the court informed Zygmunt that she could ‘‘order a tran-
script if you need it’’ to address what she described as her ‘‘short term
memory problems.’’ Similarly, when Zygmunt requested that proceedings
be held in a courtroom with ‘‘no fluorescent lights,’’ the court explained
that ‘‘we can’t change the courtroom light. Unfortunately, I think they’re all
like this.’’ The court nevertheless offered to ‘‘take breaks, and if you need
a break, you just ask me. We’ll have a break, that’s fine. I’m not adverse
to that.’’